Name: Commission Regulation (EEC) No 181/90 of 24 January 1990 correcting Regulation (EEC) No 55/90 fixing the reduction in the variable component of the levy for bran and sharps originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 21 /34 Official Journal of the European Communities 26. 1 . 90 COMMISSION REGULATION (EEC) No 181/90 of 24 January 1990 correcting Regulation (EEC) No 55/90 fixing the reduction in the variable component of the levy for bran and sharps originating in Argentina THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1058/88 of 28 March 1988 on the import of bran, sharps and other residues derived from the sifting, milling or other working of cereals other than maize and rice and amending Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), and in particular Article 2 (2) thereof, Whereas the reduction in the variable component of the levy for bran and sharps originating in Argentina was fixed by Commission Regulation (EEC) No 55/90 (2); Whereas a check has shown that an error was made in the Annex to that Regulation ; whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 To Annex to Regulation (EEC) No 55/90 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 February 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 104, 23. 4. 1988, p. 1 . (*) OJ No L 8 , 11 . 1 . 1990, p . 27. 26. 1 . 90 Official Journal of the European Communities No L 21 /35 ANNEX ANNEX to the Commission Regulation of 10 January 1990 fixing the amount by which the variable component of the levy applicable to bran and sharps originating in Argentina must be reduced (ECU/tonne) CN code Amount 2302 30 10 19,82 2302 30 90 42,47 2302 40 10 19,82 2302 40 90 42,47'